UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6548


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TOLLIVER QUACO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:90-cr-00275-JCC-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tolliver Quaco, Appellant Pro Se. Chad Golder, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tolliver Quaco seeks to appeal the district court’s

order denying relief on his motion for a writ of audita querela.

We   have   reviewed   the    record       and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Quaco, No. 1:90-cr-00275-JCC-1 (E.D.

Va. filed Mar. 31 & entered Apr. 1, 2011).                       We dispense with

oral   argument   because         the    facts   and    legal    contentions     are

adequately    presented      in    the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2